DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/12/2022 has been entered.

Status of Claims
Claim(s) 1 and 11 is/are currently amended. Claim(s) 9-10, 12-15 and 21-23 has/have been canceled. Claim(s) 1-8, 11, 16-20 and 24-28 is/are pending.

Rejections Withdrawn
Rejections of claims under 35 U.S.C. 112(a) (pre-AIA  35 U.S.C. 112, first paragraph) and/or 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph) have been withdrawn in view of Applicant's amendments to the claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8, 11, 16-20 and 24-28 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, the limitation "wireless transmitting means within at least one of the first and second internal components" is indefinite. It is unclear in what manner the wireless transmitting means is "within" the internal component(s). Is the limitation intended to indicate the internal component(s) comprise the wireless transmitting means, are the wireless transmitting means provided inside of the internal component(s); alternatively, does the limitation contain a typographical error and is instead intended to indicate the wireless transmitting means is/are located within the first and second ends/portions of the housing comparable to the positioning of the first and second internal components? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-8, 11, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0110468 A1 (Goldshtein) in view of US 2011/0201949 A1 (previously cited, Bodecker).
Regarding claims 1, 7-8 and 16, Goldshtein teaches/suggests an implant for monitoring two separate physiological parameters within a living body, the implant comprising: 
a hermetically-sealed housing having an elongate shape (e.g., Fig. 3, implant body 43) that defines first (first elongated wall segment 45) and second housing portions (third elongated wall segment 47) at oppositely-disposed first and second ends of the housing/implant (e.g., Fig. 3), the housing having an external surface feature that is located between the first and second housing portions of the housing (second elongated wall segment 46), the external surface feature comprising one or more recesses that are recessed into the housing to define and separate the first and second housing portions (e.g., Fig. 3, wherein the outer dimension of the second elongated wall segment is less than each of the first and third elongated wall segments, defining a recess in the implant body/housing);
first and second sensing elements located within, respectively, the first and second ends of the housing at the first and second ends of the implant, respectively (sensing or/and measuring means 44; ¶ [0089] both first and third elongated wall segments may be used to house sensors or transducers);
at least one internal component comprising electronic circuitry operatively associated with the sensing elements (¶ [0033] electronic circuitry interfacing with the sensing and/or measuring element(s));
an anchor assembled to the housing with the external surface feature for securing the implant within a living body (gripping sleeve 42), the anchor having portions received in the one or more recesses of the external surface feature so that the anchor is coupled to the housing (Fig. 3, where sleeve fixation area 41 is located on the second wall segment 46, or recess within the implant body/housing), oriented transverse to the housing, and disposed between the first and second housing portions of the housing (e.g., Fig. 3B); 
wireless transmitting means connected to the first and second sensing elements for wirelessly transmitting output signals generated by the first and second sensing elements (¶ [0023] RF antenna configured for facilitating inductive coupling or/and interactive communication with an electronic unit).
Goldshtein does not expressly teach first and second internal components respectively located within the first and second housing portions, wherein the first and second internal components are separated by the one or more recesses. 
Bodecker teaches/suggests a comparable system comprising a hermetically-sealed housing (Fig. 34; e.g., ¶ [0016] sheathing; etc.) defining a first housing portion at a first end of the housing (Fig. 34, portion positioned in left atrium and/or ¶ [0147] portion having a first chip/ASIC in a first chamber) and a second housing portion at the oppositely-disposed second end of the housing (Fig. 34, portion positioned in right atrium and/or ¶ [0147] portion having a second chip/ASIC in a second chamber); first and second internal components located within the first and second housing portions, respectively (¶ [0147] where a chip/ASIC may be respectively positioned to achieve sensing in a two chambers, i.e., a first chip/ASIC in a first chamber and a second chip/ASIC in a second chamber), the first and second internal components comprising first and second sensing elements and electronic circuitry operatively associated with first and second sensing elements (¶ [0015] wherein chip/ASIC contains sensing elements and digital signal processing electronics). Bodecker further discloses digitizing of measurement values into appropriate signals in the invention may be carried out within or very closely adjacent to the heart chamber or chambers to be sensed (¶ [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Goldshtein with first and second internal components respectively located within the first and second housing portions (e.g., first and second chips each having at least one sensor and associated electronic circuitry being respectively located in the first and second housing portions), as taught/suggested by Bodecker, such that the first and second internal components are separated by the one or more recesses, in order to enable digitizing of measurement values into appropriate signals within or very closely adjacent to the heart chamber or chambers to be sensed (Bodecker, ¶ [0084]). 
Goldshtein as modified does not expressly teach the wireless transmitting means is within at least one of the first and second internal components. Rather, Goldshtein teaches/suggests an RF antenna for facilitating inductive coupling or/and interactive communication with an electronic unit, as noted above. While Goldshtein does not appear to teach/suggest the location of the RF antenna is critical, Goldshtein discloses in some embodiments the RF antenna is located within the second elongated wall segment in some embodiments (e.g., ¶ [0085]). 
Bodecker teaches/suggests each internal component (chip/ASIC) may comprise a wireless transmitting means including an antenna connected to the sensing element(s) of the chip (¶ [0129] internal data transponder coil 2128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Goldshtein with each of the first and second internal components comprising a wireless transmitting means, such as first and second antennae connected to the first and second sensing elements, respectively, as taught/suggested by Bodecker, such that the first and second antennae are longitudinally spaced apart within the implant and the anchor surrounds a longitudinal gap between the first and second antennae (since the first and second internal components are respectively disposed in the first and second housing portions, as discussed above), in order to obviate the need for a physical connection/connection wire between each of the first and second internal components and the antenna configured to communicate with the external electronic unit (Bodecker, ¶ [0129]). 
Regarding claims 2 and 4-5, Goldshtein as modified teaches/suggests the physiological parameters are two different cardiovascular pressures, such as left and right atrial pressures or left and right ventricular pressures (Goldshtein, ¶¶ [0003]-[0004] pressure measurements in the right atrium and/or the left atrium, or more broadly chambers of the heart; Bodecker, ¶ [0084]). 
Regarding claim 6, Goldshtein as modified teaches/suggests the limitations of claim 1, as discussed above. Additionally, as discussed with respect to claims 1 and 7 above, Goldshtein as modified teaches each of the first and second sensing elements is associated with a first and second antenna for internal communication, wherein the first and second antenna each communicate with a third antenna for external communication (e.g., with an external electronic device). Accordingly, Goldshtein as modified teaches/suggests only a single antenna (i.e., the third antenna for external communication) is connected to each/both of the first and second sensing elements for externally transmitting data therefrom. 
Regarding claim 11, Goldshtein as modified teaches/suggests the one or more recesses of the external surface feature comprise a circumferential groove in the housing that defines and separates the first and second housing portions of the housing (e.g., Fig. 3). 
Regarding claim 17, Goldshtein as modified teaches/suggests the anchor is a septal anchor (Goldshtein, ¶ [0085]). 
Regarding claim 19, Goldshtein as modified teaches/suggests the wireless transmitting means wirelessly transmits power to the implant (Goldshtein, ¶ [0036]; Bodecker, ¶ [0130]; etc.). 

Claim(s) 3, 20 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldshtein in view of Bodecker as applied to claim(s) 1 and 2 above, and further in view of US 2006/0047205 A1 (previously cited, Ludomirsky).
Regarding claims 3 and 25-26, Goldshtein as modified teaches/suggests the limitations of claims 1 and 2, as discussed above. Goldshtein as modified further discloses a method of implanting the implant of claim 1 comprising securing the implant in a wall of a portion of the cardiovascular system of the living body (e.g., ¶ [0005] fixation or/and stabilization to septal wall). Goldshtein does not teach securing the implant in a wall of a vessel of the cardiovascular system, such as the pulmonary artery, or the two different cardiovascular pressures are pulmonary artery pressure and pulmonary capillary wedge pressure. 
However, as noted above with respect to claim 1, Goldshtein as modified discloses the first and second sensing elements are located at first and second ends of the implant. Bodecker teaches/suggests a comparable implant that may be implanted in either the septum or any of the great vessels, such as the pulmonary artery (¶ [0119] where the implant may be positioned in the pulmonary artery or any of the other great vessels). Additionally, Ludomirsky teaches a method of implanting an implant in a living body, the method comprising: securing the implant in a wall of a vessel of the cardiovascular system of the living body, such as a pulmonary artery (¶ [0056] where the implant may be secured to a vessel wall with metal tine or barbs placed with a catheter, clips or expanding probes that penetrate the vessel wall slightly, etc.; ¶ [0025] where the destination may include the pulmonary artery). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant/method of Goldshtein with securing the implant in a wall of a pulmonary artery of the living body as taught/suggested by Bodecker and Ludomirsky, so that the first and second sensing elements of the implant measure pulmonary artery pressure and pulmonary capillary wedge pressure as the two different cardiovascular pressures within the human body (due to the position of the sensing elements on opposing ends of the implant disclosed by Goldshtein), in order to permit simultaneous, real-time measuring of pulmonary artery and pulmonary capillary wedge pressure useful for monitoring congestive heart failure, the change in cardiac physiological parameters of persons with congenital heart disease, and the response of pulmonary artery hypertension to different treatments (Ludomirsky, ¶ [0015]) with a single implant device. 
Regarding claim 20, Goldshtein as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the implant is attached to or used in combination with at least one of a stent, a vascular closure device, an atrial septum defect occluder device, a closure paravalvular leak device, an atrial flow regulator device, a vascular reconstruction device, a heart valve, a heart valve repair product, a left atrium appendage occluder, and a left atrium appendage closure devices.
Ludomirsky teaches/suggests an implant attached to or used in combination with at least one of a stent, a vascular closure device, an atrial septum defect occluder device, a closure paravalvular leak device, an atrial flow regulator device, a vascular reconstruction device, a heart valve, a heart valve repair product, a left atrium appendage occluder, and a left atrium appendage closure devices (¶ [0055] septal occluders, left atrial appendage occluders, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Goldshtein with the implant being attached to or used in combination with, e.g., an atrial septum defect occluder device, as taught and/or suggested by Ludomirsky as a simple substitution of one known device for positioning the implant for measuring separate physiological parameters (e.g., left and right atrial pressures) for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 24, Goldshtein as modified teaches/suggests a method of implanting the implant of claim 1 in a living body, the method comprising delivering the implant to a desired location within the cardiovascular system (e.g., ¶ [0005]). Goldshtein does not expressly disclose said location comprises the pulmonary artery. 
Bodecker teaches/suggests a comparable implant that may be implanted in either the septal wall or the pulmonary artery (¶ [0119] where the implant may be positioned in the pulmonary artery or any of the other great vessels), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goldshtein with delivering the implant to a pulmonary artery vessel as taught/suggested by Bodecker in order to comparably enable pressure measuring/monitoring in the pulmonary artery (Bodecker, ¶ [0119]). 
Goldshtein as modified does not expressly teach delivering the implant to the pulmonary artery comprises releasing the implant in the cardiovascular system of the living body to cause blood flow to deliver the implant to a pulmonary artery vessel, so that the first and second sensing elements of the implant measure pulmonary artery pressure and pulmonary capillary wedge pressure as two different cardiovascular pressures within the human body. However, as discussed above with respect to claim 1, Goldshtein as modified teaches/suggests discloses the first and second sensing elements are located at first and second ends of the implant. 
Ludomirsky teaches a method of implanting an implant in a living body, the method comprising: releasing the implant in the cardiovascular system of the living body to cause blood flow to deliver the implant to a pulmonary artery vessel (¶ [0015] where the sensing device of the invention is intentionally sized and configured to be released in the cardiovascular system and travel with blood flow to its intended destination; ¶ [0025] where the destination may include the pulmonary artery). Ludomirsky further discloses an implant positioned in the pulmonary artery and oriented with a sensor on one end is configured to measure pulmonary artery pressure and oriented with a sensor on the opposite end is configured to measure pulmonary capillary wedge pressure (e.g., ¶ [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goldshtein with releasing the implant in the cardiovascular system of the living body to cause blood flow to deliver the implant to a pulmonary artery vessel as taught/suggested by Ludomirsky, so that the first and second sensing elements of the implant measure pulmonary artery pressure and pulmonary capillary wedge pressure as two different cardiovascular pressures within the human body (due to the position of the sensing elements on opposing ends of the implant taught/suggested by Goldshtein), in order to permit simultaneous, real-time measuring of pulmonary artery and pulmonary capillary wedge pressure useful for monitoring congestive heart failure, the change in cardiac physiological parameters of persons with congenital heart disease, and the response of pulmonary artery hypertension to different treatments (Ludomirsky, ¶ [0015]) with a single implant device. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldshtein in view of Bodecker as applied to claim(s) 1 above, and further in view of US 2016/0045312 A1 (previously cited, Braido). 
Regarding claim 18, Goldshtein as modified teaches/suggests the limitations of claim 1, but does not expressly teach the implant further comprises means associated with the implant to promote a seal between the implant and a wall of an internal organ, the promoting means being one or more of: a cell growth-promoting coating on surfaces of the implant; bumps, recesses, corrugations, and/or rough surfaces on an exterior of the implant; an anchor having a cell growth-promoting coating on surfaces thereof; an anchor having bumps, recesses, corrugations, and/or rough surfaces on an exterior surface thereof; and means for temporarily expanding a blood vessel.
Braido teaches/suggests an implant comprising means associated with the implant to promote a seal between the implant and a wall of an internal organ, the promoting means being one or more of a cell growth-promoting coating on surfaces of the implant and an anchor having a cell growth-promoting coating on surfaces thereof (¶ [0123] where the implantable device can have a coating including an agent that promotes tissue in-growth). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Goldshtein with means associated with the implant to promote a seal between the implant and a wall of an internal organ as taught/suggested by Braido in order to promote biologic integration to the recipient anatomic site (Braido, ¶ [0101]), i.e., better secure the implant at a desired site. 

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldshtein in view of Bodecker as applied to claim(s) 1 above, and further in view of Ludomirsky and US 2010/0016943 A1 (previously cited, Chobotov).
Regarding claims 27-28, Goldshtein as modified teaches/suggests a method of implanting the implant of claim 1 in a living body (¶ [0005]; etc.). Goldshtein does not teach placing the implant in a vessel. Bodecker teaches/suggests a comparable implant that may be implanted in either the septal wall or the pulmonary artery (¶ [0119] where the implant may be positioned in the pulmonary artery or any of the other great vessels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goldshtein with placing the implant in a vessel, such as the pulmonary artery, as taught and/or suggested by Bodecker in order to enable pressure measuring/monitoring in the pulmonary artery (Bodecker, ¶ [0119]).
Goldshtein as modified does not teach the method comprises placing the implant in a vessel having a diameter smaller than the implant of claim 1.
Ludomirsky teaches/suggests a method of implanting an implant comprising implanting the implant in a blood vessel having a diameter smaller than the implant (¶ [0025] where implant 10 implants itself within a cardiovascular cavity whose cross-sectional diameter is less than that of the implant 10). Ludomirsky further discloses an implant positioned in the pulmonary artery and oriented with a sensor on one end is configured to measure pulmonary artery pressure and oriented with a sensor on the opposite end is configured to measure pulmonary capillary wedge pressure (e.g., ¶ [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goldshtein with placing the implant in a vessel, such as a pulmonary artery, having a diameter smaller than the implant as taught/suggested by Ludomirsky, so that the first and second sensing elements of the implant measure pulmonary artery pressure and pulmonary capillary wedge pressure as two different cardiovascular pressures within the human body (due to the position of the sensing elements on opposing ends of the implant disclosed by Goldshtein), in order to permit simultaneous, real-time measuring of pulmonary artery and pulmonary capillary wedge pressure useful for monitoring congestive heart failure, the change in cardiac physiological parameters of persons with congenital heart disease, and the response of pulmonary artery hypertension to different treatments (Ludomirsky, ¶ [0015]) with a single implant device. 
Goldshtein as modified does not expressly teach the method comprises temporarily expanding a blood vessel during implantation of the implant to place the implant in a vessel having a diameter smaller than the implant the limitations of claim 1, wherein the blood vessel is temporarily expanded by exposing the living body to one or more liquid or gaseous drugs or chemicals. However, Ludomirsky teaches placement of the implant within the vessel preferably occludes said vessel to enable measurement of PCWP (e.g., ¶ [0042]). 
Chobotov teaches/suggests a method of implanting an implant comprising temporarily expanding a blood vessel during implantation of the implant, wherein the blood vessel is temporarily expanded by exposing the living body to one or more liquid or gaseous drugs or chemicals (¶ [0289] intravenously administering a vasodilator to the patient prior to deploying graft 1011 to induce dilation of target vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Goldshtein with expanding the blood vessel during implantation of the implant to place the implant in a vessel having a diameter smaller than the implant of claim 1 by exposing the living body to one or more liquid or gaseous drugs or chemicals as taught/suggested by Chobotov in order to create an enhanced seal between the implant and vessel wall (Chobotov, ¶ [0293]), thereby enabling increased occlusion of blood flow for measuring PWCP (Ludomirsky, ¶ [0042]). 

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791